IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00168-CR

ERIC MOSQUEDA,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2013-1757-C2


                                     ORDER


       Appellant’s Unopposed Motion to File Amended Brief for Appellant, filed on

December 7, 2015, is granted. Appellant’s amended brief is filed as of the date of its

receipt.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 17, 2015